Title: To John Adams from Thomas Digges, 26 September 1780
From: Digges, Thomas,Dundas, T.
To: Adams, John


     
      Dr. Sir
      London Sepr. 26. 1780
     
     My Friend Mr. B—— will give you the news by the Cartel I some time ago mentiond to you to have arrivd from Boston at Bristol, as well as the proceedings here relative to that Cartel. I send you also by Him a Book and seven lately publishd Pamphlets. There has been a dearth of these sort of publications during the summer, but probably by the meeting of Parliament several political writers will put forth their works.
     I mentiond to you in my late letters that the receivd opinion here was the Cabinet had determind to abandon the American war, for several days past the reports and conversations among a certain description of men seems to give weight to this opinion; most likely it is the general state of things in this Country and not their will which assents to such a measure.
     Some little alarm was given a few days ago by the arrival of a Privateer from Lisbon, which reported an Embargo had been laid on all English Ships in the ports of Portugal—this could not be accounted for here, consequently it was not beleivd. Today they are a little more alarmd and fearful for a general prevailing report, that a French Squadron had arrivd at Lisbon to demand of that court an acquiesence to the northern Confederacy or immediately declare which side they would take in the present war. People who are unwilling to beleive any thing say that the numerous insults offerd by Commodr. Johnson to neutral ships and the captures carryd into Lisbon may provoke some such desperate measure. I do not know how it effected the Stocks or the wise acres about Loyds Coffee House coming so immediately upon the back of what they all term unfavorable news from America. If Englishmen would speak candidly they should say England ought to trust as little as possible to the fidelity and firmness of a power situated as Portugal is, subject to the immidiate controul and even compulsion of arbitrary, powerful and daring Enemys—most likely the account may be premature, yet there may be some foundation for it from the Complexion of things between Spain and Portugal.
     Every day produces some new instance of the wretched State both of the English army and navy in the Leeward Islands. The English fleet seems fixd to the quarter of St. Christophers inactive till some rienforcements are sent thither. Eight Ships are preparing to go there with all expedition, and Sir Hugh Paliser is talkd of as the Commander—this fleet goes in consequence of intelligence being received that a like number of French were dispatchd there about 5 weeks ago.
     The Virginia Frigate is arrivd express from N York with Dispatches born by a Coll. Dalrymple, and a Navy Officer and is said to have brought passengers—Gov. Tryon, Genl. Matthews and others. The account only getting out this afternoon, there is no getting at the truth and probably we never shall for no bad accounts are now given to the publick in the Gazette. If there is one given tonight Mr. B. will carry one. By every Torey phisiognomy and appearance the news is lookd upon as bad; and reports state it that the frigate saild the 30th Augt. and that an attack was expected upon N York the next day, Washington with the French Army having possessd the heights of Brooklyne, the fleet of France off the hook and other movements from the quarters of Kings bridge and the Jerseys; also that they had certain intelligence the French fleet from the West Indies was hourly expected to join that of Ternay. This frigate is said to bring bad tidings also from Chas. Town—such as that a large body of Americans who had joind the British having taken an opportunity had securd a number of Officers who commanded them and gone off to the side of their Country, that there was excessive want and sickness in the Town &ca. &ca. There are innumerable other reports, all of which from their corroboration, and the remarkable silence on the part of the Kings friends and ministerial people is sufficient to indicate the news is bad, and I wish them their belly full of it.
     There is a lad (son to a good friend Mr. Champion of Bristol) living at the House of Mr. Martin’s in Amsterm. who is finally meant to fix in America. The Father, who is a very valuable Man, hearing you had two Sons about his age in Amsm., is anxious they should know each other and begs of me to be a means of making them acquainted, that his may hereafter find some acquaintance in America and imbibe some of the Political Sentiments which He supposes your boys to inherit from the Father. I submit this to you, and subscribe myself with the highest Esteem Dr Sir Yr obligd & Obt. Ser.
     
      TD
     
    